United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                  No. 19-3471
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Jonathan Cochran

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                          Submitted: September 21, 2020
                              Filed: December 18, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       After he pled guilty to one count of being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1), the district court1 sentenced Appellant
Jonathan Cochran to 82 months imprisonment. Cochran appeals, asserting that the
district court erroneously applied a four-level sentence enhancement for possession

1

      The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
of a firearm in connection with another felony offense—possession of
methamphetamine. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

       Cochran’s conviction arises from an Alcohol, Tobacco, and Firearms (ATF)
raid of the shed in which he had been living in Cape Girardeau, Missouri. ATF
agents obtained a federal warrant to search the shed after a confidential informant
provided the ATF with information that Cochran was in possession of a firearm
and was dealing methamphetamine out of the shed. From the shed, ATF agents
recovered methamphetamine in a personal-use amount, a glass smoking tube with
burnt residue, a loaded revolver, and nearly 200 rounds of ammunition. The
firearm was located on a work bench on one side of the shed, while the
methamphetamine and pipe were located on a work bench on the other side of the
shed, approximately five to eight feet apart. Cochran was subsequently charged
with one count of being a felon in possession of a firearm and entered a guilty plea.
The Presentence Investigation Report (PSR) prepared by the United States
Probation Office prior to sentencing recommended application of a four-level
sentence enhancement pursuant to the United States Sentencing Guidelines
§ 2K2.1(b)(6)(B), which applies where the possession of a firearm occurs in
connection with another felony offense. Here, the other felony offense was
possession of methamphetamine in violation of Missouri law. The district court
adopted the PSR’s recommendation of the four-level enhancement and calculated
Cochran’s Guidelines range at 77 to 96 months imprisonment, before ultimately
imposing a sentence of 82 months imprisonment.

       On appeal, Cochran argues that the district court committed procedural error
by erroneously applying the USSG § 2K2.1(b)(6)(B) sentencing enhancement.
“Procedural errors include ‘failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing
to adequately explain the chosen sentence—including an explanation for any
deviation from the Guidelines range.’” United States v. Godfrey, 863 F.3d 1088,
1094-95 (8th Cir. 2017) (citation omitted). Cochran argues that the only basis for

                                         -2-
the district court’s application of the § 2K2.1(b)(6)(B) enhancement was the spatial
proximity of a user amount of methamphetamine to the firearm, which this Court
has held alone is insufficient to sustain the enhancement. See United States v.
Dalton, 557 F.3d 586, 589 (8th Cir. 2009) (“[T]o support application of the
enhancement . . . the government must prove, and the district court must find, ‘at a
minimum, the firearm[’s] . . . presence facilitated or had the potential to facilitate
the offense, as opposed to being the result of mere accident or coincidence.’”
(citation omitted)). In reviewing Cochran’s claim of procedural error, we review
the district court’s application of the sentencing Guidelines de novo and its factual
findings for clear error. United States v. Jarvis, 814 F.3d 936, 937 (8th Cir. 2016).

        Although Cochran argues the district court applied the enhancement based
solely on the proximity of the firearm to the personal-use amount of
methamphetamine in the small shed, the district court made the specific factual
finding that the firearm had either facilitated or had the potential to facilitate the
drug-possession offense. Considering the totality of the circumstances, which
included Cochran’s extensive criminal history involving drugs and the fact that the
firearm was loaded, the district court concluded that “the possession was not the
result of a mere accident or coincidence.” R. Doc. 55, at 5. And the district court
specifically stated that it was “very aware of the cases that say that the
enhancement can’t be based solely on temporal or spatial nexus between the drugs
and the firearm.” R. Doc. 55, at 4. On this record, the district court’s factual
finding was not clearly erroneous. See United States v. Swanson, 610 F.3d 1005,
1008 (8th Cir. 2010) (“If the district court does find that the possession of a firearm
facilitated or had the potential to facilitate a drug possession ‘it will rarely be
clearly erroneous.’” (citation omitted)). The district court therefore did not err in
applying the § 2K2.1(b)(6)(B) enhancement for possession of a firearm in
connection with another felony offense.

      We affirm the judgment of the district court.
                      ______________________________


                                         -3-